Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sardela Bianchi (US 2017/009 8170), hereinafter Pub ‘170 and further in view of Tucker (US 2018/034 1907).       
Regarding claim 1, Pub ‘170 discloses:
receiving a plurality of images from one or more social media platforms associated with a user;
	Pub ‘170, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past 

for a selected image of the plurality of images, generating a plurality of text descriptions that are computer-generated captions that describe features of the selected image of the plurality of images;
	Pub ‘170, paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector machine (SVM), to process a picture and define a description of the items and correlations of the picture, 

processing the plurality of text descriptions through a natural language processing model;
Pub ’170, paragraph 40, use natural language processing (NLP) to construct the sentence or description.

based on processing the plurality of text descriptions, deriving a plurality of interest contexts from the plurality of text descriptions, wherein an interest context includes one or more character sequences that describe a context of a text description of the plurality of text descriptions, the context being indicative of an interest of the user;
	Pub ‘170, paragraph 14, According to a further embodiment of the disclosure, the method includes using a text analyzer to extract and evaluate each word in the description created by the interests, emotions and affinities to goods and services.

based at least in part on  content of the plurality of images, generating a mapping of each of the plurality of interest contexts to one or more predefined categories of products for sale in an online marketplace; 
Pub ‘170 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tucker discloses:      
	Tucker [0006] In some embodiments, mapping a generic product description attribute to a product record comprises executing the image recognition process to extract text or graphics from images and mapping to a generic product description attribute then performing a search of an information repository for the product record.
	Tucker [0032] The attribute generation processor 120 executes an attribute extraction process on images, text, graphics, and/or other information-rich content captured by a user's camera or related sensor, and maps the extracted text, graphics, and/or other visual information to generate a product description attribute, e.g., part of a record stored at the product database 140 for a product of interest 15, which may be used to perform a subsequent search for the product 15 to which the extracted content pertains. Extracted content preferably includes rich content that describes the product 15 such as product descriptions, assembled dimensions, category-specific attributes such as battery type, memory size, shirt size, etc. For example, as shown in FIG. 5, an image of a product 15, in particular, a brand of soup, may produce text content 21 such as "Soup Since 2002," and an image 22 of a bowl of soup, which can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘170 to obtain above limitation based on the teachings of Tucker for the purpose of mapping the extracted text, graphics, and/or other visual information to a product description attribute 
	 
based at least in part on the mapping of each of the plurality of interest contexts to the one or more predefined categories, causing display, on a user device associated with the user, an app page or web page of the online marketplace that indicates at least one product of the products for sale.
Tucker [0032] For example, as shown in FIG. 5, an image of a product 15, in particular, a brand of soup, may produce text content 21 such as "Soup Since 2002," and an image 22 of a bowl of soup, which can be captured, processed, and subsequently added to a website that displays information about the product 15, i.e., the brand of soup.
	Regarding claim 3, the combination of Pub ‘170 and Tucker discloses processing the selected image through a first classifier model, the first classifier model operating as a computer vision classifier model, the processing causes the features of the selected image to be extracted and the selected image is classified based on the features being extracted, wherein the features cause the plurality of text descriptions to be generated.
 	Pub ‘170, paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector 
Regarding claim 8, the combination of Pub ‘170 and Tucker discloses:
receiving an image;
Pub ‘170, abstract, A system for trading goods over a computer network based on image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.

generating one or more text descriptions that are computer-generated captions that describe one or more features of the image;
Pub ‘170, paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector machine (SVM), to process a picture and define a description of the items and correlations of the picture,

processing the one or more text descriptions through a natural language processing model;
natural language processing (NLP) to construct the sentence or description.

based on processing the one or more text descriptions, deriving one or more interest contexts;
Pub ‘170, paragraph 14, According to a further embodiment of the disclosure, the method includes using a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with a dictionary, and evaluate and weight each word based on a pre-defined set of categories that define the user's interests, emotions and affinities to goods and services.

generating a mapping of each of the one or more interest contexts to one or more predefined categories of products for sale in an electronic marketplace  
file. 
Tucker [0006] In some embodiments, mapping a generic product description attribute to a product record comprises executing the image recognition process to extract text or graphics from images and mapping to a generic product description attribute then performing a search of an information repository for the product record.
	Tucker [0032] The attribute generation processor 120 executes an attribute extraction process on images, text, graphics, and/or other information-rich content captured by a user's camera or related sensor, and maps the extracted text, graphics, and/or other visual information to generate a product description attribute, e.g., part of a record stored at the product database 140 for a product of interest 15, which may be used to perform a subsequent search for the product 15 to which the extracted content pertains. Extracted content preferably includes rich 

based on the mapping of each of the one or more interest contexts to the one or more defined categories, causing display, on a user device associated with the user, an app page or web page that indicates at least one product of the products for sale.
Tucker [0032] For example, as shown in FIG. 5, an image of a product 15, in particular, a brand of soup, may produce text content 21 such as "Soup Since 2002," and an image 22 of a bowl of soup, which can be captured, processed, and subsequently added to a website that displays information about the product 15, i.e., the brand of soup.

Regarding claim 10, the combination of Pub ‘170 and Tucker discloses: wherein the app page or web page includes one or more product listings associated with one or more products for sale in an online marketplace.
Tucker [0032] The attribute generation processor 120 executes an attribute extraction process on images, text, graphics, and/or other information-rich content captured by a user's camera or related sensor, and maps the extracted text, graphics, and/or other visual information to generate a product description attribute, e.g., part of a record stored at the product database 140 for a product of interest 15, which may be used to perform a subsequent search for the product 15 to .
Claims 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170 and Tucker and further in view of Osmond (US 2015/0256568).       
	Regarding claim 2, the combination of Pub ‘170 and Tucker discloses the elements of the claimed invention as noted but does not disclose further comprising extracting a plurality of Uniform Resource Locators (URLs) of the plurality of images based on parsing data received via one or more Application Programming Interfaces (APIs) of the one or more social media platforms, wherein the extracting precedes the generating of the plurality of text descriptions based on the first classifier model.  However, Osmond discloses:
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request can include interactive elements, such as buttons, links, etc., that, when selected, initiate the photo-review creation process for the specified reviewable item. 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. links to social media platforms on the review. In some embodiments, a photo-review may be modified based on the social media platform that the photo-review is sent to
Examiner Note: URL is interpreted as link
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Osmond for the purpose of accessing a photograph which needs to be analyzed.
Regarding claim 9, the combination of Pub ‘170, Tucker and Osmond discloses wherein the image includes a digital image photograph associated with the user, and wherein the digital image photograph is uploaded to a social media platform prior to the receiving of the image.  es:
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request can include interactive elements, such as buttons, links, etc., that, when selected, initiate the photo-review creation process for the specified reviewable item. 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. Similarly, photo-review system 120 may be configured to post the review to various social media sources, or to include links to social media platforms on the review. In some embodiments, a 
Examiner Note: URL is interpreted as link

	Regarding claim 11, the combination of Pub ‘170, Tucker and Osmond discloses the elements of the claimed invention as noted but does not disclose extracting a URL of the image based on parsing data received via one or more Application Programming Interfaces (APIs) of one or more social media platforms.  However, Osmond discloses:
Osmond, paragraph 38, In some embodiments, the photo-review request can identify the one or more reviewable items that the user can review, and enable a user to select to initiate the photo-review process with any of the reviewable items. For example, the photo-review request can include interactive elements, such as buttons, links, etc., that, when selected, initiate the photo-review creation process for the specified reviewable item. 
Osmond, paragraph 57, Photo-reviews created by a user can be posted and made publicly available by review system 120. For example, photo-reviews can be posted to a review website hosted by review system 120, where they can be searched and accessed by inquiring users. Similarly, photo-review system 120 may be configured to post the review to various social media sources, or to include links to social media platforms on the review. In some embodiments, a photo-review may be modified based on the social media platform that the photo-review is sent to
Examiner Note: URL is interpreted as link
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170 and Tucker and further in view of Lee (US 2018/013 7855).   
Regarding claim 4, the combination of Pub ‘170 and Tucker discloses the elements of the claimed invention as noted but does not disclose wherein the deriving the plurality of interest contexts is based on the plurality of text descriptions and one or more additional terms, the one or more additional terms identified based on one or more new articles or media topics used in training the natural language processing model, wherein the natural language processing model includes a natural language understanding feature that extracts one or more intents and entities from the plurality of text descriptions.  However, Lee discloses:
	Lee, paragraph 112, In addition, the training apparatus determines whether "Franch" and "French" appear in a same document, for example, an online news article, in a training process, and/or determines whether there is a case in which "Franch" is expressed as "French." In a case that "Franch" and "French" appear in a same document or "Franch" is expressed as "French," the training apparatus trains the natural language processing model to allow the natural language processing model to predict a concatenation vector of "French" from a concatenation vector of "Franch." That is, the training apparatus trains the natural language processing model so that the natural language processing model recognizes "Franch" as "French."
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Lee for the purpose or recognizing misspelt words.  
Regarding claim 12, the combination of Pub ‘170, Tucker and Lee discloses wherein the natural language processing model is trained based on analyzing one or more data sources, and wherein additional terms are added to the one or more text descriptions based on information contained in the one or more data sources 
 training apparatus determines whether "Franch" and "French" appear in a same document, for example, an online news article, in a training process, and/or determines whether there is a case in which "Franch" is expressed as "French." In a case that "Franch" and "French" appear in a same document or "Franch" is expressed as "French," the training apparatus trains the natural language processing model to allow the natural language processing model to predict a concatenation vector of "French" from a concatenation vector of "Franch." That is, the training apparatus trains the natural language processing model so that the natural language processing model recognizes "Franch" as "French."
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Lee for the purpose or recognizing misspelt words.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170 and Tucker and further in view of Woosley 
Regarding claim 5, the combination of Pub ‘190 and Tucker discloses the elements of the claimed invention as noted but does not disclose wherein deriving the plurality of interest contexts from the plurality of text descriptions defines a feature for a second classifier, the feature is based on the selected image, the plurality of text descriptions, and the plurality of interest contexts.  However, Woosley discloses: 
 	Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software enabling communication through network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation for the purpose of  mapping the attendee's Products of Interest to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.   
Regarding claim 6, the combination of Pub ‘170, Tucker and Woosley discloses wherein the mapping identifies the user, the plurality of images, and corresponding one or more predefined categories associated with each of the plurality of images.
Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software enabling communication through network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 
Regarding claim 7, the combination of Pub ‘170, Tucker and Woosley discloses wherein the mapping comprises a data model based on the plurality of images, the plurality of text descriptions, the plurality of interest contexts, and the one or more predefined categories, wherein the data model relates data elements from each of plurality of images, the plurality of text descriptions, the plurality of interest contexts, and the one or more predefined categories .
Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software enabling communication through network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170 and Tucker and further in view of Grendel (US 2005/0240488)
Regarding claim 13, the combination of Pub ‘170 and Tucker discloses the elements of the claimed invention as noted but does not disclose prior to the displaying of the app page or web page, modifying, based on the mapping , an order of presentation of one or more product listings for sale, and wherein the displaying includes the modified order of presentation.  However, Grendel discloses:
	Grendel, paragraph 114, OPTION 2: MODIFY ORDER--MAXIMUM ORDER SIZE. The user may be elect to modify the order such that all or most of the available budget is used. In this regard, the user may be presented with an option to modify the purchase order to maximize the size of the order. For example, with reference to FIG. 7A, if the available budget for the February order period is US$20,000 and the purchase order includes US$8,000 for product A, US$6,000 for product B, US$8,000 for product C and US$4,000 for product D, the user may be presented with a modified order which eliminates product B. Thus, the maximum achievable order size is presented to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Grendel for the purpose complying with the available budget for the February order period.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170 and Tucker and further in view of Ouimet (US 2018/0130072). 
	Regarding claim 14, the combination of Pub ‘170 and Tucker discloses the elements of the claimed invention as noted but does not disclose wherein the method further comprises adding a product listing to the app page or the web page.  However, Ouimet discloses:
Ouimet, abstract, Product information associated with products is stored in a database. A website is provided. An interface is provided on the website for generating a shopping list including product attributes. An interface is provided on the website for adding product attributes to the shopping list by searching the product information in the database by product category or keyword phrase. An interface is provided on the website for adding product attributes to the shopping list using natural language descriptions. A list of recommended products is generated based on the product attributes. A price for each of the recommended products between retailers is compared. The purchasing decisions within the commerce system are controlled by generating a shopping option based on the price for each recommended product between retailers. An interface is provided on the website to substitute one of the recommended products with an alternate product.

Furthermore, Tucker discloses based on the mapping of the one or more interest contexts to the one or more predefined categories, 
	Tucker [0032] The attribute generation processor 120 executes an attribute extraction process on images, text, graphics, and/or other information-rich content captured by a user's camera or related sensor, and maps the extracted text, graphics, and/or other visual information to generate a product description attribute, e.g., part of a record stored at the product database 140 for a product of interest 15, which may be used to perform a subsequent search for the product 15 to which the extracted content pertains. Extracted content preferably includes rich content that describes the product 15 such as product descriptions, assembled dimensions, category-specific attributes such as battery type, memory size, shirt size, etc. For example, as shown in FIG. 5, an image of a product 15, in particular, a brand of soup, may produce text content 21 such as "Soup Since 2002," and an image 22 of a bowl of soup, which can be captured, processed, and subsequently added to a website that displays information about the product 15, i.e., the brand of soup.
Furthermore, Pub ‘170 discloses wherein the one or more interest contexts describe the received image with semantic context, 
Pub ‘170, paragraph 14, According to a further embodiment of the disclosure, the method includes using a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with a dictionary, and evaluate and weight each word based interests, emotions and affinities to goods and services.

Furthermore, Woosley discloses wherein the product listing is associated with the semantic context of the received image.
Woosley, paragraph 83, When an attendee (or other user of the relevant population) initially registers with the system, demographic information is collected from their User Profile and from any subsequent revisions that they make to their User Profile. Once registered with the system, the attendee's Products of Interest are mapped to Product Categories using an Exhibitor's Product Categories to Attendee's Products of Interest mapping file.  The resulting list of Product. Categories is evaluated against the criteria associated with each bin. If the attendee's Product of Interest matches one or more of a bin's Product Categories, then the user ID for that attendee is added to the bin with an initial score of 1. 
	Woosley, paragraph 59, An exemplary system suitable for employing the lead generation and tracking environment is shown in FIG. 1. Such system preferably comprises a server system 10 accessible to a plurality of user computers 20 through a network 30, such as the Internet. User computers 20 are preferably personal computers having memory and communications software enabling communication through network 30 with remote server system 10 to exchange data with server system 10, such as through a web server 11 resident on or in communication with server system 10 capable of processing requests for documents and other services from user computers 20 and providing information over network 30 to such user computers 20. 

s 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub ‘170, in view of Pub ‘170, in view of Tucker and further in view of Grendel.  
	Regarding claim 15, Pub ‘170 discloses one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to:
Pub ‘170, paragraph 9, According to a further embodiment of the disclosure, the system includes a dictionary, wherein the description interpreter uses a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with the dictionary, and evaluate and weight each word based on a pre-defined set of categories that define the user's interests, emotions and affinities to goods and services. 
Pub ‘170, paragraph 10, According to another embodiment of the disclosure, there is provided a non-transitory program storage device readable by a computer, tangibly embodying a program of instructions executed by the computer to perform the method steps for detecting intentions and motivations associated with items to trade over a computer network, the method including analyzing a picture received from a user to detect information items regarding the user's interests, emotions and affinities to goods and services, detecting for each information item and associated picture a list of attributes that express sentiment, personal motivations, values and life events that affect the user's trading decision for each item, calculating an affinity/emotion score for each item in the item's list of attributes and classifying the score into predefined set of classes, and adding each item and its associated affinity/emotion score to a list of items that the user is interested in trading.

receive one or more images associated with a user;
image processing includes an image processor that analyzes a picture received from a user to build a description of entities in the picture and correlations among the entities, a description interpreter that analyzes the description to determine an underlying message in the picture and detect information regarding the user's interests, emotions and affinities to goods and services, wherein the information is stored with the user's profile, the user's list of items to trade, and the user's past transaction history, and a trade matching component that uses the user's profile and produces a ranked list of other users with items to trade, or intermediary trade steps, when another user initiates a new trading transaction.

obtain one or more text descriptions that describe one or more features of the one or more images;
	Pub ‘170, paragraph 40, Embodiments of the disclosure can use computer vision algorithms, such as conditional random fields for image segmentation and label prediction, a convolution neural network for feature extraction and a classifier such as a support vector machine (SVM), to process a picture and define a description of the items and correlations of the picture, 

generate a mapping of each of the one or more text descriptions to one or more predefined categories of products for sale in an electronic marketplace;
Pub ‘170 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tucker discloses:

	Tucker [0032] The attribute generation processor 120 executes an attribute extraction process on images, text, graphics, and/or other information-rich content captured by a user's camera or related sensor, and maps the extracted text, graphics, and/or other visual information to generate a product description attribute, e.g., part of a record stored at the product database 140 for a product of interest 15, which may be used to perform a subsequent search for the product 15 to which the extracted content pertains. Extracted content preferably includes rich content that describes the product 15 such as product descriptions, assembled dimensions, category-specific attributes such as battery type, memory size, shirt size, etc. For example, as shown in FIG. 5, an image of a product 15, in particular, a brand of soup, may produce text content 21 such as "Soup Since 2002," and an image 22 of a bowl of soup, which can be captured, processed, and subsequently added to a website that displays information about the product 15, i.e., the brand of soup.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘170 to obtain above limitation based on the teachings of Tucker for the purpose of mapping the extracted text, graphics, and/or other visual information to a product description attribute 


Pub ‘170 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Grendel discloses:
Grendel, paragraph 114, OPTION 2: MODIFY ORDER--MAXIMUM ORDER SIZE. The user may be elect to modify the order such that all or most of the available budget is used. In this regard, the user may be presented with an option to modify the purchase order to maximize the size of the order. For example, with reference to FIG. 7A, if the available budget for the February order period is US$20,000 and the purchase order includes US$8,000 for product A, US$6,000 for product B, US$8,000 for product C and US$4,000 for product D, the user may be presented with a modified order which eliminates product B. Thus, the maximum achievable order size is presented to the user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘170 and Tucker to obtain above limitation based on the teachings of Grendel for the purpose complying with the available budget for the February order period.
Regarding claim 17, the combination of Pub ‘170, Tucker and Grendel discloses wherein the instructions further cause the one or more processors to process the one or more text descriptions through a natural language processing model to derive one or more interest contexts, the natural language processing model includes a natural language understanding feature that extracts a topic feature from the one or more text descriptions that summarizes the one or more 
Pub ’170, paragraph 40, use natural language processing (NLP) to construct the sentence or description.
	Pub ‘170, paragraph 14, According to a further embodiment of the disclosure, the method includes using a text analyzer to extract and evaluate each word in the description created by the image processor, compare each word with a dictionary, and evaluate and weight each word based on a pre-defined set of categories that define the user's interests, emotions and affinities to goods and services.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170, Tucker and Grendel and further in view of Borenstein (US 2004/0243485).    
	Regarding claim 16, the combination of Pub ‘170, Tucker and Grendel discloses the elements of the claimed invention as noted but does not disclose wherein the modifying of the one or more elements includes removing a first set of product listings from the web page or app page and adding a second set of product listings to the web page or app page.  However, Borenstein discloses:
	Borenstein, paragraph 7, For example, one problem encountered by merchants attempting to operate electronic stores is the tedious job of periodically adding or deleting categories of products and reorganizing products into different categories within their product catalogs. Many on-line catalogs presenting inventories of electronic stores use a top-down menu approach wherein an initial catalog page appearing on a customer's computer screen lists general product categories.

	Regarding claim 18, the combination of Pub ‘170, Tucker, Grendel and Borenstein discloses wherein the one or more interest contexts include one or more terms added to the one or more text descriptions, wherein the one or more terms added further describe the one or more images.
	Borenstein, paragraph 16, In one embodiment, the catalog information includes items and the items include products and product categories. In addition, the catalog information can include product pricing and product description information for the products and product categories.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170, Tucker and Grendel and further in view of Felt (US 10,176,611).
	Regarding claim 19, the combination of Pub ‘170, Tucker and Grendel discloses the elements of the claimed invention as noted but does not disclose wherein the instructions further cause the one or more processors to:
receive, from the user device and prior to the receiving of the one or more images, a request for one or more resources;
in response to the receiving of the request, cause display of, prior to the modifying of the one or more elements, the web page or the app page; andreceiving user credentials associated with a social media platform of the user, wherein the user credentials are input within the app page or 
	Felt, claim 1, information identifying a priority level for each modifying user, the priority level providing higher priority modifying users with access to the image prior to lower priority modifying users; providing, by the server and to multiple modifying user devices, an alert that the image is available to be accessed, the alert being provided by at least one of: email, short message service (SMS) text message, or a user providing login credentials for a web page or electronic photo album associated with the image;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pub ‘170, Tucker and Grendel to obtain above limitation because logging-in is well-known in the art.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pub ‘170, Tucker and Grendel and further in view of Moriya (US 7,031,965). 
	Regarding claim 20, the combination of Pub ‘170, Tucker and Grendel discloses the elements of the claimed invention as noted but does not disclose wherein the instructions further cause the one or more processors to extract a plurality of Uniform Resource Locators (URLs) of the one or more images based on parsing data received via one or more Application Programming Interfaces (APIs) of one or more social media platforms, wherein the extracting precedes the obtaining of the one or more text descriptions.  However, Moriya discloses:
	Moriya, col 1, lines 60-65, Here, returning to the description of the conventional image retrieving and delivering system, the conventional system is composed of a data base structuring image, and supplementary information is extracted from the HTML file in which the URL of the image is described. Here the supplementary information indicates, for example, the URL of the image. The feature of the extracted image, the supplementary information and a contracted image of the image data are registered in the database by the function of the data base structuring unit.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Pub ‘170, Tucker and Grendel to obtain above limitation based on the teachings of Moriya for the purpose of extracting information from an image. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
4/14/2021